DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending in this office action and presented for examination. Claims 1, 6-7, 9, 11, 19, 21, 26-27, and 29 are newly amended by the response received July 13, 2022. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The specification (including, but not limited to, [0031]) correlates reference characters 250, 255, 260, 265, and 270 to units; however, FIG. 2, appears to correlate these reference characters to operations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a control-status registers (CSRs) in line 5. However, it is indefinite as to whether this limitation is to be interpreted as “a control-status register” or “control-status registers”. For the purposes of this office action, Examiner is taking the latter possibility to be the case.
Claims 22-30 are rejected for failing to alleviate the rejection of claim 21 above.

Claim 26 recites the limitation “the apparatus” in line 2. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “an apparatus” or as referring back to a previously recited element.
Claim 27 is rejected for failing to alleviate the rejection of claim 26 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borkenhagen et al. (Borkenhagen) (US 6697935 B1).
Consider claim 1, Borkenhagen discloses an apparatus comprising: control-status registers (CSRs) configured to hold CSR values (col. 14, lines 18-19, the contents of the thread switch control register 410; col. 5, lines 45-46, at least one thread switch control register); and pause circuitry configured to: monitor the CSR values for a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); compare the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and signal the apparatus to halt in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 2, Borkenhagen discloses the CSR values include an identifier for the thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 3, Borkenhagen discloses the halt condition is a number of instructions executed by the thread (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 4, Borkenhagen discloses the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 5, Borkenhagen discloses the CSR values include a halt flag, and wherein the apparatus is only signaled to halt in response to both the halt condition being met and the halt flag being set in the CSR values (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 8, Borkenhagen discloses the pause circuitry is configured to: receive a read request for a state memory; and provide data from the state memory in response to the read request (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 9, Borkenhagen discloses the read request is in additional CSR values being set (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 10, Borkenhagen discloses the pause circuitry is configured to: monitor a resume flag in the CSR values, the resume flag corresponding to resumption of the apparatus; and resume the apparatus in response to the resume flag being set (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 11, Borkenhagen discloses monitoring, by a processor (col. 7, line 39, CPU), control-status register (CSR) values of the processor, the CSR values for a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); comparing, by the processor, the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and halting the processor in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 12, Borkenhagen discloses the CSR values include an identifier for the thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 13, Borkenhagen discloses the halt condition is a number of instructions executed by the thread (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 14, Borkenhagen discloses the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 15, Borkenhagen discloses the CSR values include a halt flag, and wherein the processor is only halted in response to both the halt condition being met and the halt flag being set in the CSR values (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 18, Borkenhagen discloses receiving a read request for a state memory; and providing data from the state memory in response to the read request (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 19, Borkenhagen discloses the read request is in additional CSR values being set (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 20, Borkenhagen discloses monitoring a resume flag in the CSR values, the resume flag corresponding to resumption of the processor; and resuming the processor in response to the resume flag being set (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen as applied to claims 1 and 11 above, and further in view of Jensen et al. (Jensen) (US 20060179280 A1).
Consider claim 6, Borkenhagen discloses to signal the apparatus to halt, the pause circuitry provides a signal to prevent additional thread instructions (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which Borkenhagen does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the invention of Borkenhagen, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 7, the overall combination entails scheduling queues (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106); and an arbiter configured to transfer threads from the scheduling queues to the scheduler (Jensen, FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202), wherein the arbiter ceases providing the threads to the scheduler in response to the signal to prevent the scheduler from scheduling additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 6 is likewise applicable to the further elements of claim 7 for which Jensen was cited (scheduling queues and an arbiter).

Consider claim 16, Borkenhagen discloses halting the processor includes preventing additional thread instructions (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which Borkenhagen does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the invention of Borkenhagen, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 17, the overall combination entails an arbiter of scheduling queues ceases providing threads to the scheduler to prevent the scheduler from scheduling additional thread instructions (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106; FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202; Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 16 is likewise applicable to the further elements of claim 17 for which Jensen was cited (scheduling queues and an arbiter).

Claims 21-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen et al. (Borkenhagen) (US 6697935 B1) in view of Bose et al. (Bose) (US 20100015732 A1).
Consider claim 21, Borkenhagen discloses a memory (col. 7, line 43, memory); and a processor (col. 7, line 39, CPU), the processor comprising: a control-status registers (CSRs) configured to hold CSR values (col. 14, lines 18-19, the contents of the thread switch control register 410; col. 5, lines 45-46, at least one thread switch control register); and pause circuitry configured to: monitor the CSR values for a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); compare the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and signal the processor to halt in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
However, Borkenhagen does not disclose of a memory controller chiplet coupled to the aforementioned memory and including the aforementioned processor.
On the other hand, Bose discloses of a memory controller chiplet ([0018], line 8, memory controller chiplet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bose with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Bose’s teaching of a memory controller chiplet) according to known methods to yield predictable results (the invention of Borkenhagen, implemented on a memory controller chiplet), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 22, the overall combination entails the CSR values include an identifier for the thread (Borkenhagen, col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 23, the overall combination entails the halt condition is a number of instructions executed by the thread (Borkenhagen, col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 24, the overall combination entails the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (Borkenhagen, col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 25, the overall combination entails the CSR values include a halt flag, and wherein the processor is only signaled to halt in response to both the halt condition being met and the halt flag being set in the CSR values (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 28, the overall combination entails the pause circuitry is configured to: receive a read request for a state memory; and provide data from the state memory in response to the read request (Borkenhagen, col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 29, the overall combination entails the read request is in additional CSR values being set (Borkenhagen, col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 30, the overall combination entails the pause circuitry is configured to: monitor a resume flag in the CSR values, the resume flag corresponding to resumption of the processor; and resume the processor in response to the resume flag being set (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen and Bose as applied to claim 21 above, and further in view of Jensen et al. (Jensen) (US 20060179280 A1).
Consider claim 26, the combination thus far discloses to signal the apparatus to halt, the pause circuitry provides a signal to prevent additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which the combination thus far does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the combination of Borkenhagen and Bose, as this modification merely entails a combination of prior art elements (the combination of Borkenhagen and Bose as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the combination of Borkenhagen and Bose, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 27, the overall combination entails scheduling queues (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106); and an arbiter configured to transfer threads from the scheduling queues to the scheduler (Jensen, FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202), wherein the arbiter ceases providing the threads to the scheduler in response to the signal to prevent the scheduler from scheduling additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 26 is likewise applicable to the further elements of claim 27 for which Jensen was cited (scheduling queues and an arbiter).

Response to Arguments
Applicant on page 14 argues: “The Office Action included several objections to the specification. While several of these appeared to be personal preference, the present amendments seek to address the bases for the objection and move prosecution forward. Accordingly, reconsideration and withdrawal of the objections are respectfully requested based on the present amendments.”
In view of the aforementioned amendments, the previously presented objections to the specification are withdrawn, except for one objection that appears to remain applicable and does not appear to be associated with any amendments or particular arguments — see the specification section above.

Applicant on page 14 argues: “The Office Action included several objections to the claims. The bases of these objections are address in the present amendments. Accordingly, reconsideration and withdrawal of the objections are respectfully requested.”
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn.

Applicant on page 14 argues: ‘Claims 1-30 were rejected under 35 U.S.C. 112(b). It is believed that many of the rejections are baseless, as there is no indefiniteness to the claim language. That is, "those skilled in the art would understand what is claimed when the claim is read in light of the specification." For example, the rejection of claim 9, in which the Office Action alleges that one or ordinary skill in the art does not understand what "the read request is in additional CSR values being set," means. However, in an effort to move prosecution forward, the present amendments attempt to satisfy the singular perspective upon which most of the rejections are founded.’
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. 112(b) are withdrawn. In addition, Examiner has reconsidered and withdrawn the rejections set forth in paragraphs 13, 20, and 25 of the office action. (Examiner does not necessarily subscribe to the arguments directed to these rejections set forth on page 15; for example, see below.)

Applicant on page 16 argues: “To support the 35 U.S.C. § 102 rejection of claims 1-5, 8-15, and 18-20, Borkenhagen must disclose every element of the claims arranged exactly as arranged in the claims. Borkenhagen does not discuss halting a processor, and so Borkenhagen cannot support the rejection. Considering claim 1, the entirety of the rejection is based on column 14, lines 18-25, and column 10 lines 66-67. Not once does Borkenhagen discuss halting a processor in these quotations, or in Borkenhagen generally. Rather, the cited portions of Borkenhagen discuss a condition under which the processor will switch from running one thread to running another thread.”
However, Examiner submits that claim 21, for example, does not recite halting a processor. Rather, claim 21 recites “signal the processor to halt”, which can be reasonably interpreted to describe a processor being signaled to perform a halting operation (i.e., bringing something to a stop). In Borkenhagen, a processor is signaled to bring execution of a first thread to a stop, via switching to another thread. 
Furthermore, Examiner submits that, in Borkenhagen, the processor itself is stopped from executing a first thread, due to switching to another thread. In this additional manner, Examiner submits that the recited claim language is taught.
Examiner notes that Applicant argues on page 15 of the remarks that “A trivial internet search reveals the understanding of one of skill in the art, that to be halted is to be in a state in which further instructions are not being carried out.” While Examiner does not necessarily agree that a description of a HALT machine instruction should be used to limit the recited claim language, Examiner notes that Borkenhagen’s processor is put into a state in which further instructions (i.e., the instructions of the first thread, following a thread switch from the first thread to another thread) are not being carried out. Examiner further submits that the halting of a processor does not mean that everything in a processor must necessarily be halted; for example, Applicant argues in page 15 of the arguments that a halted processor is not unresponsive to control (and Examiner submits that that which is responsive to the control is not halted). 
To any extent to which Applicant is arguing that Borkenhagen does not disclose, for example, a signal to halt execution of any and all threads, Examiner submits that the claims under the broadest reasonable interpretation do not mandate this behavior. 

Applicant on page 16 argues: ‘It appears that the rejection equates Borkenhagen's "disable the thread switch control event" to the recited halting the processor in response to the current state of the thread meeting the halt condition.’
Examiner notes that Borkenhagen’s thread being halted (due to switching to another thread) is being equated to the recited halting; see the above numbered paragraph. 

Applicant on page 16 argues: ‘However, a basic reading of Borkenhagen reveals that Borkenhagen is discussing whether to enable the thread to switch based on a "switch condition," and not whether the processor is halted.’
Examiner submits that thread switches entail a thread being halted, and this halting corresponds to the recited claim language; see the above responses to arguments. 

Applicant on page 16 argues: ‘Not only does Borkenhagen fail to disclose this basic element of the independent claims, the present application makes clear that the purpose for the processor halting is to enabling program debugging. Accordingly, not only does Borkenhagen fail to disclose the exact arrangement of elements recited in the independent claims, Borkenhagen doesn't even contemplate the problem the present claims address. In fact, after a review of all references cited in this Office Action, no mention of halting processors or debugging could be found.’
Examiner notes that the claims do not appear to recite debugging. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182